Title: From John Adams to Alden Bradford, 5 March 1819
From: Adams, John
To: Bradford, Alden



Dear Sir
Quincy March 5th ’19

The zeal of my young friend Samuel Adams Welles for the glory of his Grandfather is natural, amiable & laudable. I wish he would publish his researches—The appeal to the world of the town of Boston I wish to see published not for the honor of Mr Otis or Mr Adams—but for the sake of justice to the town of Boston & the Massachusetts Bay it contains the essence of all that was afterwards done in the Congress of the United colonies & the USA—my advice therefore would be to print the records as they stand without any reference to the author or writer of this that or the other composition. I perfectly well know—how this building call’d the “appeal to the world” was erected James Otis composed it & Samuel Adams quieuwiew’d. From the year 1761. to 1769. Samuel Adams look’d up to James Otis as the earth looks up to the Sun. for light & for heat—he sometimes indeed looked up to the moon & lesser stars. I know it was the constant practice for Mr. Otis to compose every thing—& give it to Mr. A to be corrected, polished, & decorated, Otis’ Soul was too sublime to stoop to set commas & periods exactly—right—.
If you will look into your records you will find on the 20th Jan’y 1768. a petition to the king—& letters to the ministers & a letter to the agent of the Province. knowing that the house had pass’d such a resoluttion I enquired of Mr. Otis some time afterwards what progress they made in their petitions & letters he said “I have drawn them all up & given them to Sam, to quiewiew them” from what language this word is derived whether from the Sanscrit the sssyrian or chaldean I know not—I believe it was an original neoligical oddity of his own invention. But he constantly applied it to all revissions, & corrections of compositions. I have long Since intended to write a letter to Mr Tudor particularly upon these petitions & letters—viz. a petition to the King—the letter to Lord Shelburne: the letter to Gen Conway—the letter to the Marquis of Rockingham the letter to the Lord high chancellor Camden. the letter to the Earl of Chatham & that to the Lords commissioners of the Treasury—. A circular letter to the houses of representatives on the Continent—Another letter to the Earl of Shelburne & above all the letter to Dennis de Berdt Esqr of Jan’y 12th 1768 all these papers in every paragraph & Sentence demonstrate the head & hand of James Otis smoothed with the smoothing plain of S Adams
The Boston “Appeal to the world” was composed in the same manner Otis’ diamonds & Adams’ polish appear in every sentence & every line—I conclude however with advising you to mention no names but to leave to us newspaper scribbles to dispute the claims of individuals to the honour of composing particular scraps, paragraphs, & passages—
I am sir very respectfully your obliged / friend & Humble servant 

John Adams